IN this caufe, on an affidavit, ftating a verdift having kGen, in 1792, taken for the plaintiff, fubjeót to the opinion °f the court, on a cafe agreed on between the parties, on ^hich judgment had been given in 1798, for the plaintiff; and alfo, that the nifi prius record and iflue roll, were not to be found in die office of the clerk of this court, nor the uih prius record among the papers of the former clerk of cireuj{; jn which the caufe was tried, and if left with 9 9 the plaintiff’s attorney, had been burnt or loft, leave was given, to make up and file a new nifi prius record, with a poftca, to be indorfed thereon, conformable to the minutes of the trial, and alfo, to enter up judgment, and iffue execution for the plaintiff, according to the opinion of the court in 1798.
No oppofition-